Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In response to an Office action mailed on 03/16/2022 ("03-16-22 OA"), the Applicant amended the independent claim 1 and its dependent claim 8 and amended the title on 06/07/2022 ("06-07-22 Response").  
The Applicant traverses the prior-art rejection of claims 1-6 and 8-14 as being anticipated by WIPO Anryu with arguments alone.
Currently, claims 1-14 are pending. 
  

Response to Arguments
Application's amendments to the title has overcome the objection to the Specification as set forth on starting on page 2 under line item number 1 of the 03-16-22 OA.
Applicant’s amendments to the independent claim 1 have overcome the 35 U.S.C. 112(b) rejection of claims 1-14 set forth starting on page 3 under line item number 2 of the 03-16-22 OA.
With respect to the 35 U.S.C. 102(a)(1) rejection of claims 1-6 and 8-14, the Applicant argues that the chemical compound H-103 of WIPO Anryu fails to teaches the claimed formula (T-1), because H-103 cannot satisfy the "...ArT2 that must be a monocyclic hetero ring group containing two or more groups represented by =N- in the ring, a condensed cyclic hetero ring group containing at least one group selected from the group consisting of a group represented by -C(=O)-, a group represented by -S(=O)-, a group represented by -S(=O)2- and a group represented by =N- in the ring, an aromatic hydrocarbon group containing a group represented by -C(=O)- in the ring or an aromatic hydrocarbon group having an electron attracting group, and the foregoing groups optionally have a substituent..." (quoting the Applicant on page 18 of the 06-07-22 Response). The examiner respectfully disagrees.
	Claim 1 recites a sufficient proviso "ArT2 represents an aromatic hydrocarbon group or a hetero ring group, and a foregoing groups optionally have a substituent."
	In the following lines of the claim, claim 1 recites a necessary condition of "when all of ArT1 are each a substituted amino or a group represented by the formula (T1-1A)." Because the chemical compound H-103 of WIPO Anryu does not meet the necessary condition, ArT2 (as the Applicant argues for) does not have to be a "a monocyclic hetero ring group containing two or more groups represented by =N- in the ring, a condensed cyclic hetero ring group containing at least one group selected from the group consisting of a group represented by -C(=O)-, a group represented by -S(=O)-, a group represented by -S(=O)2- and a group represented by =N- in the ring, an aromatic hydrocarbon group containing a group represented by -C(=O)- in the ring or an aromatic hydrocarbon group having an electron attracting group, and the foregoing groups optionally have a substituent..." 
	H-103 of WIP Anryu has two identical opposing substituents of 
    PNG
    media_image1.png
    93
    68
    media_image1.png
    Greyscale
, which satisfies the provisos of (i) ArT1 being the monovalent hetero ring group containing a nitrogen atom having no double bond in the ring and not containing a group represented by =N- and (ii) ArT2 being a hetero ring group. 
	
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication no. WO 2015/186539 A1 to Anryu et al. ("WIPO Anryu") (cited in the 02-27-20 IDS).
WIPO Anryu is a WIPO publication of PCT/JP2015/064766 (PCT Anryu), which entered U.S. national stage.  PG Pub No. US 2017/0194584 A1 to Anryu et al. (US Anryu) is a U.S. publication of the U.S. national stage entry of PCT Anryu. Since the US Anryu is in the same family of patent documents as WIPO Anryu, the US Anryu has been relied as an English translation of WIPO Anryu.  Please note that corresponding paragraphs ("para") cited below are from the US Anryu. 
	
	Regarding independent claim 1, WIPO Anryu teaches a light emitting device having an anode, a cathode, a first organic layer disposed between the anode and the cathode, and a second organic layer disposed between the anode and the cathode (para [0008] - "A light emitting device comprising an anode, a cathode, a first organic layer disposed between the anode and the cathode and a second organic layer disposed between the anode and the first organic layer..."), wherein
	the first organic layer is a layer containing a phosphorescent transition metal complex (para [0123] - "The phosphorescent compound used for formation of the first organic layer is preferably a phosphorescent compound represented by the formula (1)."; para [0124] - "The phosphorescent compound represented by the formula (I) is constituted of a central metal M...") and a low molecular weight compound Host Material (para [0190] - "The first organic layer is preferably a layer formed by using a composition comprising one or more phosphorescent compounds and a host material..."; para [0194] - "The host material is classified into low molecular weight compounds and polymer compounds."), wherein the low molecular weight compound Host Material (Formula H-103 does not contain a transition metal.) contains no transition metal and satisfies Requirement (II),
	the second organic layer is a layer containing a cross-linked body of a polymer compound containing a constitutional unit having a crosslinking group (para [0010] - "the second organic layer is a layer comprising one or more phosphorescent compounds and a crosslinked body of a crosslinkable material."; para [0337] discloses

    PNG
    media_image2.png
    150
    265
    media_image2.png
    Greyscale

	, and the energy level of the lowest triplet excited state of the polymer is 2.30 eV or more (Chemical Formula 89 of (3-1) in para [0337] is identical to the Chemical Formula 57 of (2-1) disclosed by the Applicant; therefore, the Chemical Formula 89 of (3-1) has the property of the claimed energy level of the lowest triplet excited state of 2.3 eV or more.):
	(II) represented by the formula (T-1) 

    PNG
    media_image3.png
    77
    306
    media_image3.png
    Greyscale

	(para [0212] - "As the compound represented by the formula (H-1), compounds represented by the following formulae...H-103...{is} exemplified."
[AltContent: textbox (LT1)]
[AltContent: textbox (ArT1)][AltContent: oval][AltContent: textbox (ArT2)][AltContent: oval]
    PNG
    media_image4.png
    117
    264
    media_image4.png
    Greyscale
 ).


	wherein,
	nT1 is an integer of 1,
	nT2 represents an integer of 1,
	ArT1 represents a monovalent hetero ring group, and the monovalent hetero ring group is monovalent hetero ring group containing a nitrogen atom having no double bond in the ring and not containing a group represented by =N-, a group represented by -C(=O)-, a group represented by -S(=O)- and a group represented by -S(=O)2- in the ring, and the foregoing groups optionally have a substituent,
	LT1 presents an arylene group (phenylene),
	ArT2 represents a hetero ring group (same as the ArT1).
	Limitations receded by each term "when" in claim 1 are contingencies that need not be satisfied, because the conditions set forth in said limitations may not need to be met1.
	Regarding claim 2, WIPO Anryu teaches the energy level of the lowest triplet excited state of said polymer compound is 2.34 eV or more (Chemical Formula 89 of (3-1) in para [0337] is identical to the Chemical Formula 57 of (2-1) disclosed by the Applicant; therefore, the Chemical Formula 89 of (3-1) has the property of the claimed energy level of the lowest triplet excited state of 2.34 eV or more.).
	Regarding claim 3, WIPO Anryu teaches said crosslinking group that is a crosslinking group XL-17.
	Regarding claim 4, WIPO Anryu teaches said constitutional unit having a crosslinking group that is a constitutional unit represented by the formula 2 wherein, nA represents an integer 0 and n represents 1, 
	Ar3 represents an aromatic hydrocarbon group,
	X represents a crosslinking group selected from said Group A of crosslinking group XL-17.
	
	Regarding claim 5, WIPO Anryu teaches a light emitting device having an anode, a cathode, a first organic layer disposed between the anode and the cathode, and a second organic layer disposed between the anode and the cathode (para [0008] - "A light emitting device comprising an anode, a cathode, a first organic layer disposed between the anode and the cathode and a second organic layer disposed between the anode and the first organic layer..."), wherein
	the first organic layer is a layer containing a phosphorescent transition metal complex (para [0123] - "The phosphorescent compound used for formation of the first organic layer is preferably a phosphorescent compound represented by the formula (1)."; para [0124] - "The phosphorescent compound represented by the formula (I) is constituted of a central metal M...") and a low molecular weight compound Host Material (para [0190] - "The first organic layer is preferably a layer formed by using a composition comprising one or more phosphorescent compounds and a host material..."; para [0194] - "The host material is classified into low molecular weight compounds and polymer compounds."), wherein the low molecular weight compound Host Material (Formula H-103 does not contain a transition metal.) satisfies Requirement (II),
	the second organic layer is a layer containing a cross-linked body of a polymer compound containing a constitutional unit having a crosslinking group (para [0010] - "the second organic layer is a layer comprising one or more phosphorescent compounds and a crosslinked body of a crosslinkable material."; para [0337] discloses

    PNG
    media_image2.png
    150
    265
    media_image2.png
    Greyscale

	, and the energy level of the lowest triplet excited state of the polymer is 2.30 eV or more (Chemical Formula 89 of (3-1) in para [0337] is identical to the Chemical Formula 57 of (2-1) disclosed by the Applicant; therefore, the Chemical Formula 89 of (3-1) has the property of the claimed energy level of the lowest triplet excited state of 2.3 eV or more.):
	(II) represented by the formula (T-1) 

    PNG
    media_image3.png
    77
    306
    media_image3.png
    Greyscale

	(para [0222] - "The constitutional unit represented by the formula (Y) includes, for example, constitutional units represented by the formula (Y-1) to (Y-10); see Y-8
	
    PNG
    media_image5.png
    127
    282
    media_image5.png
    Greyscale
);




	wherein,
	nT1 is an integer of 0,
	nT2 represents an integer of 1,
	ArT1 represents a monovalent hetero ring group, and the monovalent hetero ring group is monovalent hetero ring group containing a nitrogen atom having no double bond in the ring and not containing a group represented by =N-, a group represented by -C(=O)-, a group represented by -S(=O)- and a group represented by -S(=O)2- in the ring, and the foregoing groups optionally have a substituent,
	ArT2 represents a hetero ring group (same as the ArT1),
	wherein at least one of said ArT1 is a group represented by the formula (T1-1),
	wherein,
		XT1 is oxygen atom,
		Ring RT1 and Ring RT2 each independently represents an aromatic hydrocarbon ring not containing a group represented by -C(=O)- in the ring, and the foregoing groups optionally have a substituent.
	Limitations receded by each term "when" in claim 5 are contingencies that need not be satisfied, because the conditions set forth in said limitations may not need to be met2.
	Regarding claim 6, WIPO Anryu teaches said group represented by the formula (T1-1) is a group represented by the formula (T1-1A).
	Regarding claim 8, WIPO Anryu teaches a light emitting device having an anode, a cathode, a first organic layer disposed between the anode and the cathode, and a second organic layer disposed between the anode and the cathode (para [0008] - "A light emitting device comprising an anode, a cathode, a first organic layer disposed between the anode and the cathode and a second organic layer disposed between the anode and the first organic layer..."), wherein
	the first organic layer is a layer containing a phosphorescent transition metal complex (para [0123] - "The phosphorescent compound used for formation of the first organic layer is preferably a phosphorescent compound represented by the formula (1)."; para [0124] - "The phosphorescent compound represented by the formula (I) is constituted of a central metal M...") and a low molecular weight compound Host Material (para [0190] - "The first organic layer is preferably a layer formed by using a composition comprising one or more phosphorescent compounds and a host material..."; para [0194] - "The host material is classified into low molecular weight compounds and polymer compounds."), wherein the low molecular weight compound Host Material (Formula H-103 does not contain a transition metal.) contains no transition metal and satisfies Requirements (I) and Requirement (II),
	the second organic layer is a layer containing a cross-linked body of a polymer compound containing a constitutional unit having a crosslinking group (para [0010] - "the second organic layer is a layer comprising one or more phosphorescent compounds and a crosslinked body of a crosslinkable material."; para [0337] discloses

    PNG
    media_image2.png
    150
    265
    media_image2.png
    Greyscale

	, and the energy level of the lowest triplet excited state of the polymer is 2.30 eV or more (Chemical Formula 89 of (3-1) in para [0337] is identical to the Chemical Formula 57 of (2-1) disclosed by the Applicant; therefore, the Chemical Formula 89 of (3-1) has the property of the claimed energy level of the lowest triplet excited state of 2.3 eV or more.):
	(I) the absolute value of the difference between the energy level of the lowest triplet excited state and the energy level of the lowest singlet excited state is less than 0.25 eV (para [0192] - "It is preferable that the lowest triplet state (T1) of the host material that has a energy level equal to...that of T1 of the phosphorescent compound used for formation of the first organic layer, because the light emitting device of the present invention is excellent in light emission efficiency.");
	(II) represented by the formula (T-1) 

    PNG
    media_image3.png
    77
    306
    media_image3.png
    Greyscale

	(para [0212] - "As the compound represented by the formula (H-1), compounds represented by the following formulae...H-103...{is} exemplified."
[AltContent: textbox (LT1)]
[AltContent: textbox (ArT1)][AltContent: oval][AltContent: textbox (ArT2)][AltContent: oval]
    PNG
    media_image4.png
    117
    264
    media_image4.png
    Greyscale
 ).


	wherein,
	nT1 is an integer of 1,
	nT2 represents an integer of 1,
	ArT1 represents a monovalent hetero ring group, and the monovalent hetero ring group is monovalent hetero ring group containing a nitrogen atom having no double bond in the ring and not containing a group represented by =N-, a group represented by -C(=O)-, a group represented by -S(=O)- and a group represented by -S(=O)2- in the ring, and the foregoing groups optionally have a substituent,
	LT1 presents an arylene group (phenylene),
	ArT2 represents a hetero ring group (same as the ArT1),
	wherein said low molecular weight compound containing no transition metal satisfies said Requirement (I) and said Requirement (II).
	Limitations receded by each term "when" in claim 8 are contingencies that need not be satisfied, because the conditions set forth in said limitations may not need to be met3. 
	Regarding claim 9, claim 10 and claim 11, WIPO Anryu teaches said phosphorescent transition metal complex that is a metal complex represented by the formula (1), wherein said metal complex represented by the formula (1-A) is a metal complex represented by the formula (1-B1), the formula (1-B2) or the formula (1-B3).
	
    PNG
    media_image6.png
    536
    297
    media_image6.png
    Greyscale


	Regarding claim 12, WIPO Anryu teaches said first organic layer that further contains at least one selected from the group consisting of a hole transporting material, a hole injection material, and electron transporting material, an electron injection material, a fluorescent compound and an antioxidant (para [0266] - "The first organic layer may be a layer formed by using a composition comprising one or more phosphorescent compounds and at least one material selected from the group consisting of a host material, a hole transporting material, a hole injection material, an electron transporting material, an electron injection material, a light emitting material (different from a phosphorescent compound), an antioxidant and a solvent described above (hereinafter, referred to also as “composition of first organic layer”).").
	Regarding claim 13, WIPO Anryu teaches said first organic layer and said second organic layer that are adjacent (near) (para [0358] - "In the light emitting device of the present invention, it is preferable that the first organic layer and the second organic layer are adjacent, because the light emitting device of the present invention is more excellent in luminance life.").
	Regarding claim 14, WIPO Anryu teaches said second organic layer that is a layer disposed between said anode and said first organic layer (para [0110]).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7 is objected to, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 1 or the base claim 1 is amended to include all of the limitations of claim 7. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408)918-7554. The examiner can normally be reached 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        09 June 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A limitation of "when all of ArT1 are each a substituted amino or a group represented by the formula (T1-1A)" is a necessary condition that must be met for the ArT2 to be"a monocyclic hetero ring group containing two or more groups represented by =N- in the ring, a condensed cyclic hetero ring group containing at least one group selected from the group consisting of a group represented by -C(=O)-, a group represented by -S(=O)-, a group represented by -S(=O)2- and a group represented by =N- in the ring, an aromatic hydrocarbon group containing a group represented by -C(=O)- in the ring or an aromatic hydrocarbon group having an electron attracting group, and the foregoing groups optionally have a substituent..."
        2 A limitation of "when all of ArT1 are each a substituted amino or a group represented by the formula (T1-1A)" is a necessary condition that must be met for the ArT2 to be"a monocyclic hetero ring group containing two or more groups represented by =N- in the ring, a condensed cyclic hetero ring group containing at least one group selected from the group consisting of a group represented by -C(=O)-, a group represented by -S(=O)-, a group represented by -S(=O)2- and a group represented by =N- in the ring, an aromatic hydrocarbon group containing a group represented by -C(=O)- in the ring or an aromatic hydrocarbon group having an electron attracting group, and the foregoing groups optionally have a substituent..."
        3 A limitation of "when all of ArT1 are each a substituted amino or a group represented by the formula (T1-1A)" is a necessary condition that must be met for the ArT2 to be"a monocyclic hetero ring group containing two or more groups represented by =N- in the ring, a condensed cyclic hetero ring group containing at least one group selected from the group consisting of a group represented by -C(=O)-, a group represented by -S(=O)-, a group represented by -S(=O)2- and a group represented by =N- in the ring, an aromatic hydrocarbon group containing a group represented by -C(=O)- in the ring or an aromatic hydrocarbon group having an electron attracting group, and the foregoing groups optionally have a substituent..."